DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/15/2022, 07/14/2022, 06/13/2022, 04/21/2022, and 03/10/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner, note attached copies of form PTOL-1449. The examiner notes however that on IDS dated 03/10/2022 the following document citation numbers were crossed through: citation numbers 2 and 2 (did not see a copy of the document in the file), citation numbers 12-13 (improper citation, no page number indication and indicia not on document to determine correspondence), citation number 15 (no translation and some text not readable).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li US Patent Application Publication No. 2008/0005195 A1 in view of Jagadeesan et al. US Patent Application Publication No. 2007/0130077 A1.

Regarding claim 1, Li teaches the following:
A computer-implemented method [note: Abstract, “A “Mass File Sharer” (MFS) provides a mass P2P file sharing protocol with optional on-demand file access across a P2P network.”, is used to enable synchronous delivery of shared files ] comprising: 
determining that server content items stored by a content management system and client content items stored on a client device are out of sync, wherein the determining is based on at least one of [note: Figure 4 (435) content sharing module ]:
a server difference between the server content items and a shared content items that are synchronized between the content management system and client device, and a  client difference between the file system state and the known synced state between the server state and the file system state [note: paragraph 0015, “shares and synchronizes large number of files…” across network ]; 
receiving a set of operations configured to converge the server content items and client content items based on the determining that the server content items and the client content items are out of sync [note: paragraph 0055 synchronous content access and asynchronous file distribution, peers can selectively expose or share a large number of folders”, files are organized in directory trees to the network (i.e. hierarchically), synchronizing changes in one or a set of files, etc.; paragraph 0070 comparisons of version chains allows each peer to determine what files and/or folders of the shared entity differ between content held in each peer; paragraph 0080 unique data structure share complex directory structure ]; 
detecting a violation of a rule by an operation in the set of operations; identifying resolution actions for the violation of the rule; and applying the resolution actions to the set of operations [note: paragraph 0116 “the folder synchronization needs to detect what has changed, upon which basis is made, and whether there are any conflicts caused by the file change” (the term conflicts is interpreted as meaning violations) ].
Although Li teach the invention as cited, including detecting violations, they do not explicitly teach identifying resolution actions for the violation of the rule; and applying the resolution actions to the set of operations; however, Jagadeesan et al. teach the feature as follows [note: Abstract, “A content monitoring system applies policies to data transfers, and adapts the policies based on violation.”, each policy includes a rule that detects violation and actions performed when the rule is violated; paragraph 0005, “violating content is detected…content management system performs actions…”]. It would have been obvious to one of ordinary skill at the effective filing time to have combined the cited references since they both are directed toward optimized management of data and detecting conflicts so as to enhance processing performance.

Claim 2: The computer-implemented method of claim 1, wherein detecting the violation of the rule by the operation includes: identifying an operation type for the operation in the set of operations; selecting a set of rules associated with the operation type; and determining that the rule in the set of rules is violated by the operation [note: Jagadeesan et al., paragraph 0010 means for alternate rules, various embodiments; paragraph 0048 various actions].
Claim 3: The computer-implemented method of claim 1, further comprising providing the set of operations for execution on the client device  [note: Li, paragraphs 0114-0120 updates; and paragraphs 0060-0062].
Claim 4: The computer-implemented method of claim 1, further comprising providing the set of operations for execution by the content management system  [note: Li, paragraphs 0114-0120 updates; and paragraphs 0060-0062].
Claim 5: The computer-implemented method of claim 1, wherein the set of operations are a client set of operations configured to operate on the client content items stored on the client device [note: Li, paragraphs 0057-0058 server or super-node-based network; paragraphs 0060-0062; figure 4].
Claim 6: The computer-implemented method of claim 1, wherein the set of operations are a server set of operations configured to operate on the server content items stored by the content management system [note: Li, paragraphs 0114-0120 updates; and paragraphs 0060-0062; figure 4].
Claim 7: The computer-implemented method of claim 1, wherein the server content items, the client content items, and the shared content items are each represented by a hierarchical data structure [note: Li, paragraph 0055, “files organized in directory trees”].
Claim 8: The computer-implemented method of claim 7, wherein the hierarchical data structure for the client items …”  [note: Li, paragraph 0055, “files organized in directory trees”].
The limitations of claims 9-20 parallel claims 1-8; therefore, they are rejected under the same rationale.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118. The examiner can normally be reached Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRETA L ROBINSON/Primary Examiner, Art Unit 2169